[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
Motion to strike (#175) counts Two, Four, Five, Six, Seven, Eight, Nine and Ten on the following grounds: (1) defense of release must be pleaded as a special defense (Practice Book 164) and the existence, validity and effect of a release cannot be injected into a complaint by a motion to strike; (2) allegations CT Page 3124-A of count Nine assert more than a breach of contract and are sufficient to allege a CUTPA claim; and (3) the allegations of count Two are sufficient to allege a duty under Practice Book 110
RUSH, J.